SANDSTROM, Justice,
dissenting.
[¶ 10] The majority reverses on an issue not raised by L.D.M. — the adequacy of the detail in the findings. See N.D.R.App.P. 28 (the issues are specified in the statement of issues in the briefs of the parties); Geinert v. Geinert, 2002 ND 135, ¶ 8, 649 N.W.2d 237 (we do not address issues not raised by the parties). The respondent does not argue that findings were not sufficient, and the findings in this case are very similar to the findings affirmed in the previous case related to this respondent. Interest of L.D.M., 2005 ND 177, 704 N.W.2d 838.
[¶ 11] The evidence is overwhelming, and I would affirm.
[¶ 12] DALE V. SANDSTROM